DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 2/8/2021 has been received and entered into the case. Claims 1-20 are pending. Claims 12, 13 are withdrawn. Claims 1-11, 14-20 have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong" in claim 1 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazauric et al. (J. Agr. Food. Chem, 2006, p. 3876-3881, IDS).
Mazauric teaches the adsorption of polyphenols to yeast lees. Therefore, Mazauric teaches a composition comprising dead yeast cells from Saccharomyces sp., i.e. yeast lees (p. 3877, cell harvesting section), with at least one polyphenol, wherein the polyphenol are proanthocyanidins, flavonols, phenolic acids, flavanol monomers, condensed tannins and anthocyanins and glycosidic and acylated derivatives thereof according to claims 3-8 (p. 3876, last parag-p. 3877, 1st and 2nd parag., 2nd col., Partial extraction, Analytical methods sections, Experimental protocol section-p. 3880) which are from wine according to claim 9.  Mazauric teaches that polyphenols including hydrolysable condensed tannins (galloylated and epigallocatechin, Table 3) remained strongly adsorbed on yeast lees even after extraction steps (p. 3878, Results section, st parag., tannins section, table 1).  Regarding claim 2, the polyphenols have mean degree of polymerization falling within applicant’s range of about 3 to about 50 (Table 3, mDP). Tannins are taken to have a molecular weight of above 620 Da given their MW of 1701.g/mol.
Regarding claim 11, while it is drawn to a cosmetic, dermatological, nutritional and/or pharmaceutical product, the product as claimed only comprises the composition of claim 1, with no other limitations to distinguish it from the composition of Mazauric.  
Regarding claim 20, the claim is taken to be a product-by-process type claim, i.e. polyphenol isolated from a source, which does not change the polyphenol, i.e. tannin isolated from grapes or wine, for example. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113). 
Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morata et al. (J. Agr. Food. Chem, 2003, p. 4084-4088, IDS).
Morata teaches the adsorption of polyphenols to yeast lees. Therefore, Morata teaches a composition comprising dead yeast cells from Saccharomyces sp., i.e. yeast lees (p. 4084, anthocyanin adsorbed section, 4085, yeast used  section, ), with at least one polyphenol, wherein the polyphenol are anthocyanins including delphinidin, cyanidin, petunidin, peonidin, malvidin and their 3-glucoside, pyruvic, acetyl glucoside, nd col., last parag., -p. 4087, whole page, Fig. 1, Fig. 2, Fig. 3, Fig. 4).  
Although the molecular weight of the polyphenols in the wine is not taught, it is the Examiners position that the total wine polyphenolic pool comprising the claimed polyphenolic compounds would amount to more than 620 Da. Applicants specification teaches that it may be the mixture of polyphenols which achieves the claimed molecular weight (0044, for example). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' polyphenols molecular weight differs, and if so to what extent, from the polyphenols of Morata. The prior art teaches a mixture of the claimed polyphenolic compounds. The cited art taken as a whole demonstrates a reasonable probability that molecular weights of each polyphenol when added together would be either identical or sufficiently similar to the claimed polyphenols having the claimed molecular weight whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Merely because a characteristic is not disclosed in a reference does not make the known polyphenols compositions patentable. Applicant's polyphenols possess inherent characteristics which might not be displayed in the tests used in Morata. Clear evidence that a critical characteristic that is possessed by the claimed cell would advance prosecution. 

s 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazauric et al. (J. Agr. Food. Chem, 2006, p. 3876-3881, IDS) as applied to claims 1-11, 14-20 above, and further in view of WO99/01148 (IDS) and https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml.
Mazauric teaches the adsorption of polyphenols to yeast lees. Therefore, Mazauric teaches a composition comprising dead yeast cells from Saccharomyces sp., i.e. yeast lees (p. 3877, cell harvesting section), with at least one polyphenol, wherein the polyphenol are proanthocyanidins, flavonols, phenolic acids, flavanol monomers, condensed tannins and anthocyanins and glycosidic and acylated derivatives thereof according to claims 3-8 (p. 3876, last parag-p. 3877, 1st and 2nd parag., 2nd col., Partial extraction, Analytical methods sections, Experimental protocol section-p. 3880) which are from wine according to claim 9.  Mazauric teaches that polyphenols including hydrolysable condensed tannins (galloylated and epigallocatechin, Table 3) remained strongly adsorbed on yeast lees even after extraction steps (p. 3878, Results section, 1st parag., tannins section, table 1).  Regarding claim 2, the polyphenols have mean degree of polymerization falling within applicant’s range of about 3 to about 50 (Table 3, mDP). Tannins are taken to have a molecular weight of above 620 Da given their MW of 1701.g/mol.
Regarding claim 20, the claim is taken to be a product-by-process type claim, i.e. polyphenol isolated from a source, which does not change the polyphenol, i.e. tannin isolated from grapes or wine, for example. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is 
However, quebracho wood is known in the art to be a source for obtaining polyphenols, specifically tannins. https://www.fs.fed.us/wildflowers/ethnobotany/tannins.shtml teaches quebracho wood as a source of tannins. Therefore, it would have been obvious to use any source containing polyphenols to be use to make a composition comprising a polyphenol.  
While Mazauric teaches the composition of claim 1 and therefore is interpreted to teach claim 11, Maurizic does not teach a cosmetic, dermatological, nutritional or pharmaceutical product comprising a composition comprising dead yeast cells with at least one polyphenol. 
Osterwalder teaches a pharmaceutical composition containing wine polyphenols with yeast (title and abstract; pg. 1, lines 1-10).  
Regarding claim 1, Osterwalder teaches a composition comprising yeast cells and at least one polyphenol (pg. 13-14, lines 4-13, example formulations 1-4, 6, 8, and 9).  
Regarding claim 3, Osterwalder teaches that the at least one polyphenol in the polyphenol yeast composition are from grapes and include resveratrol (a type of stilbenoid) (see e.g., pg. 1, lines 1-10 and lines 25-26; pg. 4, lines 11-17; pg. 5, lines 1-17; claims 1-3), anthocyanidins (pg. 5, lines 1-5, p.13, lines 4-9 and 24-35, examples 4-5), and flavonoids, i.e. catechins (p. 5, lines 1-5). Although the molecular weight of the 

Regarding claims 5 and 6, Osterwalder teaches that the polyphenol yeast composition may include proanthocyanidins (pg. 13, lines 4-9, lines 24-30, example 4; claim 2).
	Regarding claim 9, Osterwalder teaches that the polyphenols are extracted from grapes and wine (pg. 11, lines 29-31).
Saccharomyces cerevisiae (see e.g., pg. 13-14, examples 1-9).
	Regarding claim 11, Osterwalder teaches a pharmaceutical composition comprising yeast cells with polyphenols in a tablet or capsule form (pg. 12, 5. Preparation of pharmaceutical compositions; claims 1 and 10).  
It would have been obvious to formulate the composition of Mazauric into a cosmetic, dermatological, nutritional or pharmaceutical product as disclosed by WO184 because Osterwalder teach such compositions comprising yeast cells with at least one polyphenol. While the yeast cells of Osterwalder are not taught to be dead yeast cells or inactivated yeast, methods of adsorption to “encapsulate’ polyphenol compounds using yeast lees, i.e. dead yeast,  were known and disclosed by Marauzic before the effective filing of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632